DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020, has been entered.
 
3.	 Claim 1 has been amended. Claim 8 has been previously cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1-7 ad 9-14 are pending in this office action. 

4. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on September 1, 2020.


Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1-7 and 9-14 under 35 U.S.C. 103 as being unpatentable over Fujieda et al. (US 2015/0372298 A1) in view of Yoshima et al. (US 2018/0277896 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being obvious over Yamashita et al. (US 2019/0089010 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


 Yamashita et al. disclose the ferroelectric particles (anatase type Ti phase) being uniformly distributed on the surface of the active material-containing layer comprising active material particles (Ti-containing metal oxide particles) so as to densely cover the surface (paragraphs 0021, 0029, 0041, 0047, 0206), which could be construed as 100% of the ferroelectric particles being in contact with the active material particles.  While Yamashita et al. do not specifically disclose a ratio (FEcontact) of a number of the ferroelectric particles in contact with the active material particles relative to a number of the ferroelectric particles included in the active material-containing layer is 85% or more, before the filing date of the invention it would have been obvious to one of ordinary skill in the art to use the above disclosed ratio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
non-contact) of a number of the solid electrolyte particles not in contact with the active material particles relative to a number of the solid electrolyte particles included in the active material-containing laver is 30% or more. Before the filing date of the invention it would have been obvious to one of ordinary skill in the art to use the above disclosed ratio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
Yamashita et al. do not specifically disclose wherein a proportion of the ferroelectric particles in the active material-containing layer is from 0.1% by mass to 5% by mass. Before the filing date of the invention it would have been obvious to one of ordinary skill in the art to use a proportion of the ferroelectric particles in the active material-containing layer in an amount from 0.1% by mass to 5% by mass, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
Yamashita et al. also do not specifically disclose wherein solid electrolyte particles have a Li ion conductivity of 1 x 10-10 S/cm or more at 25ºC and wherein the electrolyte comprises at least one of a liquid non-aqueous electrolyte and a gel non-aqueous electrolyte.
Yoshima et al. disclose a secondary battery comprising: a positive electrode; a negative electrode; and a composite electrolyte, the composite electrolyte including inorganic compound particles having a lithium ion conductivity at 25ºC of 1 x 10-10 S/cm or more, and including a solvent, organic electrolyte and a binder (paragraphs 0023- -10 S/cm or more at 25ºC in the electrode of Yamashita et al., because Yoshima et al. teach that this material has ion conductivity and are electrochemically stable, have excellent discharge performance and cycle life performance (paragraph 0039). It also would have been obvious to one of ordinary skill in the art to include a gel non-aqueous electrolyte in the secondary battery of Yamashita et al., because Yoshima et al. teach that this type of electrolyte improves lithium ion conductivity (paragraph 0024).
With regard to Claim 2, Yamashita et al. disclose wherein the thickness of the ferroelectric particles, or the anatase type TiO2 phase, is 1 nm or more to 50 µm or less (paragraph 0028), but do not specifically disclose wherein an average primary particle size of the ferroelectric particles is within a range of 0.001 µm to 0.1 µm. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the average primary particle size of the ferroelectric particles to be within a range of 0.001 µm to 0.1 µm, since such a modification would only involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).
With regard to Claim 3, Yamashita et al. do not specifically disclose wherein an average primary particle size of the solid electrolyte particles is within a range of 0.1 µm to 5 µm. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the average primary particle size of the solid 
With regard to Claim 4, Yamashita et al. disclose the ferroelectric particles (anatase type Ti phase) being uniformly distributed on the surface of the active material-containing layer comprising active material particles (Ti-containing metal oxide particles) so as to densely cover the surface (paragraphs 0021, 0029, 0041, 0047, 0206), which could be construed as 100% of the ferroelectric particles being in contact with the active material particles.  While Yamashita et al. do not specifically disclose a ratio (FEcontact) of a number of the ferroelectric particles in contact with the active material particles relative to a number of the ferroelectric particles included in the active material-containing layer is 90% or more, before the filing date of the invention it would have been obvious to one of ordinary skill in the art to use the above disclosed ratio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 5, Yamashita et al. disclose wherein the ferroelectric particles (anatase type Ti phase) are formed at an interface between the active material particles (Ti-containing metal oxide particles) and the solid electrolyte particles in an island-patch manner (paragraphs 0051, 0206), which could be construed as the solid electrolyte particles having very little or no contact with the active materials particles. However, Yamashita et al. do not specifically disclose wherein a ratio (SEnon-contact) of a number of the solid electrolyte particles not in contact with the active material particles relative to a number of the solid electrolyte particles included in the active material-containing laver is 50% or more. Before the filing date of the invention it would have been obvious to one of ordinary skill in the art to use the above disclosed ratio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 6, Yamashita et al. disclose wherein the ferroelectric particles comprise at least one selected from a group consisting of titania, for example, anatase type TiO2 phase (paragraphs 0028-0029). 
With regard to Claim 7, Yamashita et al. disclose wherein the active material-containing layer further comprises a conductive agent and a binder (paragraphs 0075-0078). 
With regard to Claim 9, Yamashita et al. disclose a battery pack comprising the secondary battery noted above (paragraph 0148). 
With regard to Claim 10, Yamashita et al. further disclose an external power distribution terminal, and a protective circuit (paragraphs 0149-0150). 
With regard to Claim 11, Yamashita et al. disclose plural of the secondary battery, wherein the secondary batteries are electrically connected in series, in parallel, or in combination of series connection and parallel connection (paragraph 0156). 
With regard to Claim 12, Yamashita et al. disclose a vehicle, comprising the battery pack noted above (paragraph 0149). 

With regard to Claim 14, Yamashita et al. do not specifically disclose wherein an average primary particle size of the ferroelectric particles is within a range of 0.001 µm to 0.1 µm, and an average primary particle size of the solid electrolyte particles is within a range of 0.1 µm to 5 µm. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the average primary particle size of the ferroelectric particles to be within a range of 0.001 µm to 0.1 µm, and the average primary particle size of the solid electrolyte particles to be within a range of 0.1 µm to 5 µm, since such a modification would only involve a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).

Response to Arguments
8.	Applicant’s arguments, see pages 5-12, filed November 30, 2020, with respect to the rejection(s) of Claims 1-7 and 9-14 under 35 U.S.C. 103 as being unpatentable over Fujieda et al. (US 2015/0372298 A1) in view of Yoshima et al. (US 2018/0277896 A1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamashita et al. (US 2019/0089010 A1).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725